Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al (2003/0080325).
The Uchiyama et al reference teaches a method and apparatus for semiconductor growth using mists, note entire reference.  The apparatus consists of a stage on which a substrate is placed, note fig 2 number 245.  There is a heating means to heat the substrate and chamber, fig 2. No 275. There is upstream from the chamber a mist supply source which can contain a solution of solvent and material for deposition, note fig. 2 no 210 and examples.  There is a second separate gas supply source which supplies a gas fig. 2 no 291.  Further, there is a delivery device that allows the mist and second gas supply to mix and flow over the substrate for deposition, note fig2 and fig. 3.  The sole difference between the instant 
With regards to claim 3 the Uchiyama et al reference teaches that the delivery device has a mixture path for the mist and second gas and the mixture is flowed to the substrate, note fig 2 and 3.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al (2003/0080325) in view of Kim et al (j of applied physics 2/1/87).
	The Uchiyama et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the solvent type.  However, the Kim et al reference teaches that water can be a solvent in mist deposition of semiconductors, note page 2000. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Uchiyama et al reference by the teachings of the Kim et al reference to employ water as a solvent in order to uniform films.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al (2003/0080325) in view of Oda et al (20170278706)
	The Uchiyama et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the inclined flow onto the substrate.  However, the Oda et al reference teaches that the mist is flowed so as to hit the substrate at an incline, note figures. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Uchiyama et al reference by the teachings of the Oda et al reference to flow at inclined angles to the substrate to increase coverage on the substrate of the film.
Claim 5 to 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al (2003/0080325) in view of Oda et al (20170278706)
The Uchiyama et al and Oda et al references are relied on for the same reasons as stated, supra, and differ from the instant claims in the specific inclined flow onto the substrate angles.  However, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable design of the apparatus in the combined references to flow at inclined angles to the substrate surfaces, top and bottom in order to ensure complete coverage of the substrate in a uniform manner.
Claim 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al (2003/0080325) in view of Oda et al (20170278706)
	The Uchiyama et al and Oda et al references are relied on for the same reasons as stated, supra, and differ from the instant claims in the rotation of the substrate and delivery port.  However, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable design of the apparatus to rotate the substrate and port in the combined references in order to grow a uniform film, note, the manner of operation claimed in not an apparatus limitation, MPEP 2114.

Claims 8 to 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not teach nor render obvious the two streams being separate as is instantly claimed in the delivery system of the mist and gas.

			Response to Applicants’ Arguments
Applicant's arguments filed July 9, 2021 have been fully considered but they are not persuasive.
Applicants’ argument concerning the Uchiyama et al reference fluid is noted.  However, in para 0028 of the reference it is clearly set forth that the heat added to the mist prior to deposition is kept under the critical temperature to create a pure vapor.  The heat is added to create smaller particle sizes only.  
Applicants’ argument concerning the modifying the Uchiyama et al reference has been considered and not deemed persuasive.  The temperature of the vapors or mist going into the deposition chamber is a process limitation.  The reference does not set forth a set temperature or range which is outside that of the instant claims.  Therefore, it is shown to be a varied and one that can be adjusted or changed to a specific need my one of ordinary skill in the art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 572-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714